IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                          No. 00-50451 c/w
                      Nos. 00-50527 & 00-50571
                         Conference Calendar



NAOMI EASLEY MOORE,

                                          Plaintiff-Appellant,

versus

AUSTIN POLICE DEPARTMENT; TRAVIS COUNTY
DISTRICT ATTORNEY’S OFFICE; TRAVIS
COUNTY MEDICAL EXAMINER; JON WISSER,
299th District Court Judge,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-00-CV-266-JN
                       - - - - - - - - - -
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Naomi Easley Moore, Texas prisoner # 581658, appeals from

the district court’s judgment denying her “Petition for

Exhumation.”   This court remanded the case to the district court

for a determination whether Moore tendered for filing any

document within the time allowed by Fed. R. App. P. 4 that meets

the notice requirements of Fed. R. App. P. 3.    The district court

thereafter entered an order in which it determined that Moore had

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No. 00-50451 c/w
                     Nos. 00-50527 & 00-50571

                                -2-

not filed any document that could serve as a timely notice of

appeal.   Moore does not challenge that determination.   In light

of the district court’s determination on remand that Moore did

not file a timely notice of appeal from the district court’s

final judgment, this appeal is DISMISSED for lack of appellate

jurisdiction.

     APPEAL DISMISSED.